Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on May 26, 2021
Claims 1 – 9, and 11 - 14 are pending.
Claims 10 and 15 are cancelled.  
Claims 1 – 9, and 11 - 14 are currently amended.

Claims 5 - 7 are objected to. 

Claims 1 - 4, 8 – 9, & 11- 14 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the rejections still maintained in this Office Action.
Claims 5- 7 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the based claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.
Response to Arguments




Regarding Applicant's arguments about the rejections for claims 1 – 4, 8 – 9, and 11 - 14 under 35 U.S.C § 102 and 35 U.S.C § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claims 1, 11, and 14, Applicant argued in substance that (1) the newly added limitations: “manufacturing a three-dimensional product by selectively solidifying build-up material in powder form in a process chamber,” “irradiating for the purpose of solidifying, the build-up material is irradiated in accordance with predefinable irradiation control data,” and “generating a process chamber supervisory data set is generated on the basis of the irradiation control data by encoding supervisory data process chamber point by process chamber point,” are not taught by the prior arts of record. 

Examiner fully considered but this argument is rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

As per point (1 ), as recited below in this Office Action, reference Regulin teaches: in paragraphs [0050] and [0070] that manufacturing a three-dimensional product by selectively solidifying build-up material in powder form in a process chamber; in paragraphs [0105] – [0106] that irradiating for the purpose of solidifying, the build-up material is irradiated in accordance with predefinable irradiation control data; and in paragraphs [0025] – [0027] and [0108] that generating a process chamber supervisory data set is generated on the basis of the irradiation control data by encoding supervisory data process chamber point by process chamber point. Therefore, the newly added limitations are taught by reference Regulin.


claims 1 and 11, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW REJECTIONS DUE TO AMENDMENT: 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8 – 9, & 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Regulin (US Pub. 2020/0038954).

Regarding claim 1, Regulin teaches: 
a method for supervising an additive manufacturing process for manufacturing a three-dimensional product by selectively solidifying build-up material in powder form in a process chamber (Fig 1; paras [0050] & [0070]; see also [0068]), comprising:
 irradiating, for the purpose of solidifying, the build-up material in accordance with predefinable irradiation control data (para [0105] – [0106]: process parameters; see also [0027] & [0068]);
generating a process chamber supervisory data set is generated on the basis of the irradiation control data by encoding supervisory data process chamber point by process chamber point (paras [0025] – [0027], & [0108]; see also para [0105] – [0106], [0028]); and 
determining quality data concerning the additive manufacturing process being determined on the basis of the process chamber supervisory data set (paras [0074], [0080], [0117], & [0069]).

Regulin teaches specifically (red boxes and underlines are added by Examiner for emphasis):


    PNG
    media_image1.png
    767
    575
    media_image1.png
    Greyscale


[0050] The invention provides monitoring and/or closed-loop control of additive manufacturing by means of laser beams and a supply material (also referred to as “supply material” or “additional material”). The sensor principle used is interferometry for measuring the distance, such as optical low-coherence interferometry, for example. By way of example interferometry can be used in the lead-in of the process for determining the position of the surface to be processed and/or trailing the measurement of the resultant topography of the deposited material.

the apparatus 100 can be used for laser metal deposition (LMD), in which the laser beam 112 and the supply material are used to deposit material on the workpiece 10. As illustrated in FIG. 1, the laser beam 112 produces a melt pool 14 on a surface of the workpiece 10. By means of the supply apparatus 130, such as a nozzle 132, for example, the supply material, which may be a metal powder, for example, is introduced into the melt pool 14. Material regions that are welded to one another arise, said material regions yielding structures such as a welding bead 12, for example, on existing workpieces. Likewise, the apparatus 100 can be used for so-called high-speed cladding, in which no melt pool is produced but the molten powder strikes the workpiece surface and is deposited thereon.

[0068] The apparatus 100 for additive manufacturing comprises a laser apparatus 110 for
material processing by means of a processing beam or laser beam 112 (e.g., a laser processing
head), the laser apparatus 110 being configured to direct the laser beam 112 onto a processing
region of a workpiece 10, at least one supply apparatus 130 for a supply material, which is configured to supply the supply material to the processing region, and an interferometer unit with an interferometer 140, which is configured to measure a distance from the workpiece 10 by means of an optical measurement beam. According to embodiments, the apparatus 100 can be movable along a processing direction 20. The processing direction 20 can be a movement direction of the apparatus 100 with respect to the workpiece 10. In particular, the processing direction can be a horizontal direction.

[0105] This controlled variable is transferred to a controller 1050, which determines a set of process parameters 1060 for laser metal deposition from the intended layer height 1040, said process parameters serving as manipulated variables of the method 1010 according to the invention. In the illustrated exemplary embodiment, the process parameters 1060 comprise a power of a light 1065 of the laser 1030 and a position of a focus of the laser 1030 and a material flow of a powdery welding material 1070 through a nozzle 1080 of a process head 1090 of the manufacturing device 1035 according to the invention.

[0106] The component 1020 is welded by means of laser metal deposition 1095 using this set of process parameters 1060. An actual height 1096 of the layer emerges during the laser metal deposition 1095, said actual height being ascertained by way of the distance between the nozzle 1080 of the process head 1090 and the component 1020. An optical coherence tomography device 1097 is used for ascertaining this, the former being used to couple a measurement light 2100 of a light source 2110 of the coherence tomography device into the beam path 2115 of the laser 1030, serving to manufacture the component 1020 during laser metal deposition 1095, in the process head 1090. Here, the light of the laser 1030 and the measurement light 2100 are in each case combined by means of a partly transmissive mirror 2117 toward the nozzle 1080 in the downstream direction of the light 1065 of the laser 1030 and separated from the nozzle 1080 in the upstream direction of the light 1065 of the laser 1030. The light of the laser 1030 and the measurement light 2100 do not spectrally coincide, and so the measurement light 2100 can be evaluated largely undisturbed by components of the light of the laser 1030. Reflections of the measurement light 2100 of the light source 2110, occurring during the laser metal deposition, return into the beam path 2115 in the process head 1090. In the process head 1090, the reflections are decoupled and interferometrically compared to the measurement light 2100 of the light source 2110 originally fed into the process head 1090. The distance is obtained from this comparison. The coherence tomography device 1097 and the optical beam path 2115 contained in the process head 1090, including the optical elements situated in the beam path 2115, form a distance sensor within the scope of the
interaction. This distance sensor is known per se and known as an in-process-depth-meter by
Precitec GmbH for other welding processes than the ones specified here, specifically for laser



[0025] The apparatus can be configured to determine at least one physical variable of the manufacturing process from the distance measurement during the additive manufacturing, i.e., during the laser metal deposition, for example a position and/or topography of the workpiece surface and/or a geometric variable of a welding bead (also referred to as component) manufactured during the process and/or a variable derived therefrom and/or a height of a deposited layer and/or a variable derived therefrom. Alternatively, one or more additional physical variables may also be captured, for instance a laser power and/or a dimension of the laser focus and/or a supply speed of a supply material and/or a material flow of the supply material and/or a dimension or a diameter of a melt pool arising during the process and/or a temperature of the melt pool and/or a variable derived from one or more of the aforementioned
variables. Appropriate capturing means may be provided to this end.

[0026] The at least one physical variable can be captured or determined continuously or at time intervals of no more than 100 milliseconds, preferably no more than 20 milliseconds and expediently no more than 5 milliseconds, advantageous at equal time intervals. 

[0027] Further, the apparatus can be configured to set at least one process parameter of the additive manufacturing, such as a focus position and/or a laser power, for example, as a function of the at least one determined or captured physical variable and/or its profile.


at least one process parameter can be set in such a way that deviations from a model of the processing region or the welding bead and/or from a model of the additive manufacturing process are kept below an upper threshold and/or minimized, preferably by means of a closed-loop control method. To this end, the apparatus may comprise an open-loop and/or closed-loop control device, configured to set the at least one process parameter in such a way that deviations from the model are kept below an upper threshold and preferably minimized.


[0108] For filtering purposes, all captured distance values are initially recorded along a time window, 20 milliseconds in the present case, 4 milliseconds in further exemplary embodiments not separately illustrated here. Subsequently, a filter value is determined from these captured distance values, said filter value being applied to temporally successive time windows of the same time duration of 20 milliseconds (or 4 milliseconds in further exemplary embodiments). If the laser 1030 is deactivated, only one-sided scattering occurs such that use is made here of a maximum filter, which filters out the greatest measured distance values as a measure for the actual distance. If an analysis of the measured distance values within a time window yields that two-sided scattering occurs, the distance value that unifies most measurement data is thus considered; i.e., the measurement data are subjected to filtering according to the most frequent value in the distribution of the distance values, i.e., to a “mode filter”. This filtering takes account of the fact that the distance value with the highest density of measurement data reliably specifies the distance from the melt pool.

[0074] According to embodiments that can be combined with other embodiments described
herein, the interferometer unit is configured to measure a distance from the processing region.
By way of example, a topography measurement can be carried out trailing the determination of
the geometry of the region processed by the apparatus, such as a deposited welding bead.
According to embodiments, the topography measurement can be used for detecting faults
and/or closed-loop control of one or more process input variables. By way of example, the
process input variables can be a powder flow, a wire advance, a process speed, a laser power,
an operating distance, etc.


[0080] Typically, process control and/or process guidance can be implemented on the basis of
the distance measured by the interferometer. By way of example, a processing speed, a laser
power, a laser focus and/or operational parameters of the supply apparatus, such as a powder
flow or a wire advance, can be controlled or set on the basis of the interferometry. As an
alternative or in addition thereto, the interferometry can be carried out for quality control of the
region processed by the apparatus, e.g., a deposited welding bead.

[0117] According to the present disclosure, laser-based additive manufacturing (on powder or
wire basis) is provided in combination with a sensor system on the basis of interferometry
(static or dynamic deflection) for process monitoring and/or process guidance on the basis of
the measurement of geometric distances and topographies in or around the interaction zone
between processing laser and workpiece.

[0069] According to the present invention, an interferometer, such as a low-coherence interferometer, for example, is used for measuring the distance. By way of example, interferometry can be used in the leading region of an LMD process for determining the position of the surface of the workpiece to be processed and/or in the trailing region for measuring the resultant topography of the deposited material. This provides an online sensor technique for exactly measuring the process result in the form of a geometry measurement, as a result of which improved process control and/or open-loop or closed-loop process control can be achieved

Regarding claim 4, Regulin teaches all the limitations of claim 1. 
Regulin further teaches, wherein the process chamber supervisory data set for a process chamber point comprises at least one of the following items of information:  
 [[-]] at least one parameter value, which represents at least one irradiation event occurring at this process chamber point (paras [0025] – [0026]).

Regarding claim 8, Regulin teaches all the limitations of claim 4. 
Regulin further teaches wherein: 
 the process chamber supervisory data set is generated before or after execution of a manufacturing process to be supervised by the process chamber supervisory data set, and wherein the process chamber supervisory data set can be modified during the manufacturing process if the process chamber supervisory data set is generated before execution of the manufacturing process (paras [0027] - [0028] & [0074], [0080]).

Regarding claim 9, Regulin teaches all the limitations of claim 1. 
Regulin further teaches further comprising:
modifying irradiation control data are modified on the basis of the quality data (paras [0074] & [0080]).



Regarding claim 14, Regulin teaches the method for supervising an additive manufacturing process for manufacturing a three-dimensional product by selectively solidifying build-up material in powder form in a process chamber according to claim 1. Therefore, Regulin teaches the non-transitory computer-readable medium. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Regulin (US Pub. 2020/0038954), in view of Jones (US Pub. 2019/0022946).


Regarding claim 2, Regulin teaches all the limitations of claim 1. 
Regulin further teaches, further comprising: 
 detecting a process chamber sensor data set (Regulin: paras [0110] & [0112]; see also [0074], [0080], [0117], & [0069]), wherein 
the step of determining quality data includes  considering the process chamber supervisory data set (Regulin: paras [0110] & [0112]; see also [0074], [0080], [0117], & [0069]), 

Regulin teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0110] Further physical variables of the laser metal deposition can moreover be captured within the scope of the method according to the invention: thus, the temperature of a melt pool
2140 arising during laser metal deposition can additionally be determined. To this end, the melt
pool 2140 is observed by means of a CCD camera 2150, for example, of the manufacturing
device 1035. For the purposes of observing the melt pool 2140, some of the light reaching the
optical beam path 2115 of the processing head 1090 through the nozzle 1080 from the melt
pool 2140 is decoupled using a partly transmissive mirror 2145 and imaged onto the CCD
camera 2150. The CCD camera 2150 is connected to an evaluation device 2155 of the
manufacturing device 1035. By way of an algorithm, the evaluation device 2155 evaluates the
image of the melt pool 2140, captured by means of the CCD camera 2150, and determines a
mean diameter of the melt pool 2140. The evaluation device 2155 receives calibration data, by
means of which the temperature of the melt pool 2140 is deduced from the mean diameter of
the melt pool 2140.

 [0112] Additionally, a material flow, kept constant, of the powdery welding material 1070
through the nozzle 1080 can be captured. The material flow is kept constant since it has a long
delay time that restricts the use of a faster process feedback. A powder sensor 2160 in a
powder supply line 2165 in the processing head 1090 observes the current material flow of the
welding material 1070 and captures the latter as a volume flow. Capturing the volume flow
facilitates an adaptation of the manufacturing process on account of changes in the volume
flow of the welding material 1070 by adjusting the process parameters 1060. The powder
sensor 2160 used in the illustrated exemplary embodiment is an optical flow meter that
ascertains the component of the area of the cross section of an output of a powder conveyor
(not shown in detail in the drawing) that is taken up by the powdery welding material 1070.
The powder conveyor is arranged in the processing head 1090 for feeding the nozzle 1080 with
welding material 1070 such that the welding material 1070 reaches the nozzle 1080 in a
manner known per se for laser metal deposition and can be deposited on the component 1020

[0114] In the shown exemplary embodiment, the controller 1050 is realized as a PC system. As
an alternative or in addition thereto, the controller 1050 can be embodied as a CNC controller
in further exemplary embodiments, which incidentally correspond to the illustrated exemplary
embodiment. Additional external hardware and software control devices are dispensable in this
further exemplary embodiment. Here, process sensors are linked directly to the CNC controller
by means of a fast bus interface.

but, Regulin does not explicitly disclose:
, wherein the step of determining quality data includes comparing the process chamber supervisory data set with the process chamber sensor data set. 
However, Jones teaches:
, wherein the step of determining quality data includes comparing the acceptable process variation data set with the process chamber sensor data set (Jones: paras [0188] & [0090]). 


Jones teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0188] Accordingly, as described above, acceptable process variations are determined for each
exposure point and the sensor signals collected for the exposure point compared to the acceptable
process variations for that exposure point. The exposure point may be defined by a number/order (as
in the graphs), position on the workpiece or build time. The acceptable process variations may be a
variation in the mean photodetector voltage of that point, a maximum and minimum photodetector
voltage and/or an acceptable standard deviation, RMS, cluster analysis, shape of a histogram of
photodetector values, variation in a standard deviation, changes in a ratio of different signals, a rolling
average and/or a filtered or smoothed mean.

[0090] The processor may be arranged to determine a set of primary acceptable process variations
from the one or more sets of sensor signals and associated quality identifiers, each primary
acceptable process variation associated with a state of progression of the build of the workpiece and
generate a reduced set of secondary acceptable process variations from the set of primary acceptable
variations, at least one of the secondary acceptable process variations associated with a plurality of
states of progression of the build of the workpiece.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have modified Regulin to incorporate the teachings of Jones, including a comparison with the process chamber sensor data set. The one of ordinary skill in the art would have been motivated to do so in order to develop an acceptable process variation/tolerance data set, thereby


Regarding claim 3, Regulin teaches all the limitations of claim 1, 
but, Regulin does not explicitly disclose:
further comprising determining location-dependent tolerance values on the basis of the process chamber supervisory data set.

However, Jones teaches:
further comprising determining location-dependent tolerance values on the basis of the process chamber supervisory data set (Jones: [0060] & [0073] – [0074]).

Jones teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0060] The log may comprise location data, such as coordinate data or a state or progression of the
build of the workpiece, from which can be determined a location of a suspect region of the workpiece,
which, during formation, generated sensor signals that fell outside the corresponding acceptable
process variation. The method may comprise using the location data to display, preferably in a 2- or 3-
dimensional representation of the workpiece or build, suspect regions of the workpiece. In this way,
the user can identify from the display suspect regions of the workpiece for further investigation and/or
actions to correct defects, which may be taken in later stages of the manufacturing process.


[0073] The initial workpieces may be built in a position within a build volume identical to the position in
Changes in a position of a workpiece in the build volume
may affect the parameters required to achieve a workpiece meeting the specified requirements such
that acceptable process variations determined for one position of the workpiece in the build volume
may not apply to another position of the workpiece in the build volume. For example, differences in the
gas flow at different locations across a build surface may require different parameters to be used for
building the workpiece at different positions in the build volume.

[0074] In an alternative embodiment, the initial workpieces may be built in a position within a build
volume different to the position in which the workpiece is subsequently built. For example, a mapping
may be used to transform the acceptable process variations determined for one position of the
workpiece in the build volume to acceptable process variations for another position of the workpiece in
the build volume. The mapping may be determined from an appropriate mapping routine, such as
through the building of test blocks/elements at different positions throughout the build volume and
comparing differences in the sensor signals for the test blocks/elements at different positions within the
build volume.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have modified Regulin to incorporate the teachings of Jones, determining location-dependent tolerance values on the basis of the process chamber supervisory data set. The one of ordinary skill in the art would have been motivated to do so in order to develop an acceptable process variation/location-dependent tolerance values, thereby providing a user with statistical analysis tools to further interrogate/evaluate the quality data of product (Jones: paras [0004] – [0005]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure. 

Liu (US Pat. 10,118,341): Liu teaches laser control system and calibration of system based on laser beam locations 
Deichmann (US Pat. 10,690,494): Deichmann teaches scanning device for recording first and second data sets. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        07/27/2021



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115